DOWDELL, J.
— The plaintiff, appellant here, sued the defendant for failure as a common carrier to deliver certain goods described in the complaint. The defendant sought to avoid liability by setting up as a defense that. at the time of the destruction of the goods by fire its duty as a common carrier had terminated and that of a warehouseman had begun and that the fire which destroyed the goods Avas without fault or negligence on the part of the defendant. The rule of law is well settled in this state that the liability of a common carrier is not necessarily terminated by the arrival of the goods at the point of destination, but that such liability ceas*34es and that of warehouseman begins only after the owner or consignee of the goods shipped has had a "reasonable time after arrival at the point of destination to remove the same,—C. & W. Ry. Co. v. Ludden & Bates, 89 Ala, 612, 7 South. 471; Kennedy Bros. v. M. & G G. R. R. Co., 74 Ala. 430; Ala. & Tenn. River Ry. Co. v. Kidd, 35 Ala. 209; M. & G. R. R. Co. v. Prewitt, 46 Ala. 63, 7 Am. Rep. 586; L. & N. R. R. Co. v. Oden, 80 Ala. 38; L. & N. R. R. Co. v. McGuire & Co., 79 Ala. 395; Hutchinson on Carriers, pp. 356, 358, 359, 378, 379,
Neither of the defendant’s pleas Nos. 2 and 3 averred that the plaintiff had had a reasonable time for the removal of the goods in question after their arrival at the point of destination of their shipment. These pleas, therefore, were subject to the grounds of plaintiff’s demurrer directed to this defect in the pleas, and the demurrers should have been sustained.
The failure of the defendant railroad company to have a waybill for the freight shipped could furnish no excuse for the failure of the defendant to deliver to the owner and consignee the goods when'he called for the sanie. That the receiving carrier failed to .furnish- the delivering carrier with a waybill of the goods shipped was no sufficient reason for a refusal by the delivering carrier to deliver the goods to the owner and consignee when he demanded the same. :
Under the issues on which 'the case was tried, it was competent for the plaintiff to show that the. railroad station at Gordon was a prepay station, and it was likewise competent for the plaintiff to show that the -freight on the goods in question had been prepaid. It was also competent for the plaintiff to show existence of a custom -for the iailroad agent to deliver freight to the owner or consignee without'requiring the production of the bill of lading.
For the errors pointed out, the judgment appealed from will he reversed, and the cause-remanded.
Reversed and remanded.
Weakley, C.- J., and Haralson and Denson, JJ,, concur.